ORI GIN AG
Case 1:19-cv-00648-JMS-WRP Document1 Filed 12/05/19 Pageiof4 PagelD#:1

DMIOIALAI .
Q MIOENAL cox Tus] wee | TT
JOHN P. DUNBAR UNITED STATES DISTRICT COU
192 Kaokoa Way eee = aa
Haiku, Maui, Hawai‘i 96708 CEC 05 2018
Phone: (808) 573-5722 o TE siteeeen tO ay, A
E-mail: john.p.dunbar@gmail.com “ Sy oer WAT GLERI o -
Plaintiff, Pro Se priv

Us

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAI'I

cvnntV19 00648 JMS WRP

 

JOHN P. DUNBAR, )
) (Other Civil Tort: Defamation)
Plaintiff, )
) COMPLAINT FOR DAMAGES:
VS. ) DEMAND FOR JURY TRIAL;
) SUMMONS
)
AIRBNB, INC., )
)
Defendant. )
)
)
COMPLAINT FOR DAMAGES

 

Comes now Plaintiff JOHN P. DUNBAR, pro se, alleges as follows:

INTRODUCTION
(1) This is an action for defamation arising from the Defendant’s deliberately false
and malicious accusations that Plaintiff perpetrated the crime of “domestic violence” on

December 8, 2017.

Received By Mail Mai
Date_i>ts/iq Dae esha

ls is
Case 1:19-cv-00648-JMS-WRP Document1 Filed 12/05/19 Page2of4 PagelD#: 2

JURISDICTION AND VENUE

(2) Jurisdiction is proper in this case pursuant to 28 U.S.C. § 1332, as the parties are
citizens of different states and the amount in controversy exceeds seventy-five thousand dollars
($75,000) exclusive of interests and costs.

(3) Venue is proper in the District of Hawai‘i because the events giving rise to the
claims occurred in Haiku, Maui, Hawai‘i, and the named Defendant is a registered California
corporation doing business in the State of Hawai‘i.

PARTIES

(4) Plaintiff John P. Dunbar [hereinafter “Plaintiff’] is an accomplished a renown and
well-respected Ironman triathlete, honorably retired U.S. Navy SEAL, Vietnam-era Veteran, and
successful entrepreneur who resides in Haiku, Maui, Hawai‘i and is and has been a citizen of the
State of Hawai‘i at all times relevant hereto. Plaintiff has his principal place of business (dba
“Maui Adventure Villa”) and residence at 192 Kaokoa Way, Haiku, Maui, Hawai‘i 96708.

(5) Plaintiff is informed and believes and thereupon alleges that Defendant Airbnb,
Inc. [hereinafter “Defendant”] is and has been a registered California corporation doing business
in the State of Hawai‘i at all times relevant hereto. Defendant has its principal place of
business in the State of California at 888 Brannon Street, San Franscisco, California 94103.

FACTUAL ALLEGATIONS

(6) | Commencing on December 8, 2017, Defendant recklessly and/or intentionally
posted a statement on the Internet and disseminated same to multiple third persons asserting that
Plaintiff perpetrated “domestic violence” while operating his internationally-marketed bed and

breakfast business, Maui Adventure Villa, as a registered Airbnb host. Defendant stated the
Case 1:19-cv-00648-JMS-WRP Document1 Filed 12/05/19 Page3o0f4 PagelD#: 3

following in at least one instance of its false and libelous e-mail communications while referring
to Plaintiff as “host”: “Conclusion: Removed host per domestic violence...” (Emphasis added).

(7) Plaintiff contends that the aforementioned statement was and is entirely false,
fabricated, and fictional.

(8) Plaintiff contends that the aforementioned statement was published by the
Defendant with knowledge of its falsity or a high degree of awareness of its probable falsity and
without good faith or honest belief in its truth.

(9)  Plaintiffis informed and believes, and thereupon alleges that the aforementioned
statement constitutes libel per se because it imputed criminal conduct, crime of violence, and
unfitness in Plaintiff's chosen profession as vacation rental host.

(10) The Defendant did not have permission and was in no way privileged to publish
its statement about Plaintiff in which he is characterized, labeled, and branded as a perpetrator of
domestic violence. Defendant made no attempt to correct its wrongs after Plaintiff articulated
the actual circumstances giving rise to the malicious accusation by Defendant and subsequently
after Defendant admitted the wrongs. The conduct of Defendant described herein is wanton and
oppressive, thus warranting the imposition of punitive damages against Defendant in amounts to
be proved at trial but sufficient to punish Defendant and deter them from repeating its conduct.

(11) Asadirect and proximate result of the Defendant’s defamatory statement Plaintiff
has suffered injuries to his personal and professional reputations in amounts to be proven at trial.

(13) Asa direct and proximate result of the foregoing Plaintiff has suffered
embarrassment, emotional distress, and sadness at the allegations of Defendant having
implicated and accused Plaintiff of doing harm to his deceased friend whose pain and suffering is

what gave rise the allegations against Plaintiff, Plaintiff has continued to grieve the loss of his
Case 1:19-cv-00648-JMS-WRP Document1 Filed 12/05/19 Page4of4 PagelD#: 4

friend and he continues to feel anger and anxiety from the malicious conduct of Defendant in
amounts to be proven at trial.
WHEREFORE Plaintiff prays for relief as follows:
(1) For compensatory general and special damages in amounts and according to the
proof thereof at trial;
(2) For punitive damages in an amount to be proved at trial;
(3) For reimbursement of Plaintiff's pre- and post-judgment costs, expenses and
interest herein, including reimbursement of reasonable attorneys’ fees; and
(4) For other such and further relief as this Court deems just and equitable.
Under Federal Rule of Civil Procedure 11, and as a pro se litigant, |, John P. Dunbar, certify to
the best of my knowledge, information, and belief that this complaint: (1) is not being presented
for an improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a non-frivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11. A. I further agree to provide the Clerk’s Office with any changes to my
address where case related papers may be served. I understand that my failure to keep a current

address on file with the Clerk’s Office may result in the dismissal of my case.

DATED: Haiku, Maui, Hawai‘i, December 2, 2019.

JOHN P. DUNBAR

Plaintiff, pro se
